Long, J.
This respondent was arrested on July 28, 1887, for unlawfully advertising and holding himself out to practice medicine between June 29 and July 28, 1887, under Act No. 167, Laws of 1883, entitled “An act to promote public health.”
The complaint charges, in substance, that on June 29, and between that day and the date of making this complaint {July 28), at the city of Grand Eapids, in the county of Kent, one William W. Phippin did then and there advertise and hold himself out to the public as authorized to practice medicine, and did practice medicine, in the city, county, and State aforesaid, without having the qualification required by law so to do, to wit, he not having practiced medicine ■continuously for five years in this State, and not being a .■graduate of any legally authorized medical college in said .State, or in any of the United States, or in any other country, .against the form of the statute, etc.
The portions of the statute bearing upon this action read ;as follows:
“'Sec. 1. The People of the State of Michigan enact, That from and after this act shall take effect it shall not be lawful for any person to practice medicine or surgery, or any branch thereof (except dentistry), in this State without having the qualifications required in the provisions of this act, :and without having first registered in the office of the county ■clerk as provided in this act.
" Sec. 2. The necessary qualifications to practice medicine in this State shall be:
“ First. That every person who shall have actually practiced medicine continuously for at least five years in this State, and who is practicing when this act shall take effect, shall be deemed qualified to practice medicine in this State, after having registered in the office of the county clerk as provided by this act.
“ Second. Every graduate of any legally authorized medical college in this State, or in any one of the United States, or in any other country, shall be deemed qualified to practice medicine and surgery in all its departments, after having registered as provided by this act: Provided, That the provisions *9■of this act shall not be construed so as to prohibit any student •or under-graduate from practicing with and under the instruction of any person legally qualified to practice medicine and surgery under and by the provisions of this act.
“ Provided, That every person qualified to practice medicine and surgery under the provisions of this act shall, within three months after this act shall take effect, file with the •county clerk of the county wherein he has been engaged in practice, or in which he intends to practice, a statement, sworn to, * * * setting forth, first, if he is actually ■engaged in practice in said county, the length of time he has been engaged in such continuous practice, and, if a graduate of any medical college, the name of the same, and where located,” etc.
“ Sec. 6. Whoever advertises or holds himself out to the public as authorized to practice medicine or surgery in this State, when in fact he is not so authorized under the provisions of this act, shall be deemed guilty of a misdemeanor, and on conviction thereof shall be liable to a fine of not less than five dollars, nor more than fifty dollars, for each offense.”
The respondent was tried and convicted upon such complaint, and tbe warrant issued thereon, before the police court of Grand Rapids, and appealed to the circuit court for the county of Kent.
Before the trial of the cause in the circuit court, a motion was made to dismiss the complaint and warrant, quash the proceedings, and discharge the respondent, for the following reasons:
"1. That there is no offense charged in said complaint under any law of this State, in this, to wit:
“a — It does not allege that defendant was not practicing with and under the instructions of any person legally qualified to practice medicine and surgery under the provisions of Act 167, Laws of 1883.
“b — It does not allege that he has not obtained his permit to practice from the county clerk, by filing with said clerk his sworn statement which would entitle him to practice medicine and surgery, and authorize him to do so, nor does it allege he was not a dentist.
“ c — It is not alleged on whom he practiced medicine, and by what means it is claimed he practiced medicine; and it is without proper averment of time, place, person, or circumstance.
*10“ 2. The law under which this suit was begun has been repealed, and this defendant should be discharged. •
“3. The act under which this prosecution is brought and had is contrary to the provisions of section 2, Art. 4, Const. 1J. S.; also to the fourteenth amendment thereto.
“ 4. The object of the act is not expressed in its title, and is therefore void, under section 20, Art. 4, Const. Mich.”
The court overruled the motion, and the cause was brought on for trial before a jury, who found the respondent guilty as charged, and the court thereupon adjudged the respondent to pay a fine of $5, and costs of prosecution, taxed at $42, and in default of immediate payment to be forthwith imprisoned in the common jail of said county, etc.
The defendant brings the case to this Court upon writ of error, and assigns as error—
“ 1. The circuit court erred in not granting respondent’s motion to dismiss the complaint and warrant herein, and to quash the proceedings, and discharge the respondent.
“2. The circuit court erred in permitting Exhibits A, B,. and 0 to be read in evidence to the jury.
“ 3. The circuit court erred in not instructing the jury that there is no proof that between June 29 and July 28 this respondent advertised or held himself out to practice medicine.”
"We think the complaint sufficiently specific. It is charged that the respondent “Did then and there advertise and hold himself out to the public as authorized to practice medicine, and did practice medicine,” etc. It is alleged that the complaint is not sufficiently specific in that it does not allege that respondent was not a dentist. This was not necessary. The language used expressly negatives that fact in charging he held himself out to practice medicine. The practice of dentistry is not the practice of medicine, nor included in the idea of the practice of medicine. If the complaint, had been for holding himself out to practice surgery, there might have been some force in the objection, as dentistry may be said to be a branch of surgery, though upon this we express no opinion.
*11The other objections to the complaint, that it does not, charge,1 “ that defendant was not practicing with and under the instructions of any person legally qualified to practice medicine and surgery,” and that it does not allege that he has not obtained his permit to practice from the county clerk,, by filing with said clerk his sworn statement, which would entitle him to practice medicine and ‘surgery, and authorize-him so to do, and that it is not alleged on whom he practiced,, and by what means he practiced medicine, are not well taken. The rule of pleading a statute which contains an exception in-the enacting clause is that the party pleading must show that his adversary is hot within the exception; but, if there bean exception in a subsequent clause or subsequent ■ statute, that is a matter of defense, and is to be shown by the other-party. Com. v. Hart, 11 Cush. 184.
“The reason of this rule is obvious, and is simply this:Unless the exception in the enacting clause of a statute, orín the general clause in a contract, is negatived in pleading the clause, no offense or no cause of action appears in the-indictment or declaration when compared with the statute or contract.” Dakota v. Scott, 2 Dakota, 212 (6 N. W. Rep. 435).
. The objection that there was no evidence in the case to go-to the jury that respondent advertised or held himself out to-practice medicine between June 29 and July 28 has no force. It was shown upon the trial that he was called upon by Mr. Jones, to visit his wife, and did visit her, claiming to be a magnetic-healer; that Mrs. Jones was sick, and her husband got him to cure her if he could, and he treated her as a magnetic healer. It is also shown that in June or July respondent, was called to the house of Mr. Wheeler, and there treated Mrs. Wheeler and child as a magnetic healer. On June 24, 1884, the respondent signed and swore to a paper that purported to be a medical practitioner’s sworn statement, and he had a sign out as “ Dr. W. W. Phippin, Magnetic Healer.”’ ■ *12Mr. Wheeler’s child died, and a “ certificate of death ’ ’ was made by the respondent, in which he states:
“Cause of death, chief and determining: Canker sore ■mouth. Duration of disease: June 3 to July 22, 1887. I certify that I attended the person above named in last illness, who died of the disease above stated on the date above named (July 22, 1887].”
Proof was also offered tending to show that respondent had not practiced medicine continuously for five years in this •State, and that he was not a graduate of any legally authorized medical college in said State, or in any of the United States, ■or in any other country.
Exhibits A, B, and C were properly received and read in evidence. Exhibit A is the medical practitioner’s sworn statement, and reads as follows:
“ State or Michigan,
“ County of Kent.
“I, William Wallace Phippin, do solemnly swear that I am now engaged in the practice of medicine in the county of Kent, State of Michigan; that I have been engaged in the continuous practice of medicine in Canada, county of Huron, •nine years; in the State of Michigan for one year.
“Wm. Wallace Phippin,
“ Medical Practitioner.
“Sworn and subscribed to before me June 24, 1884.
“Cornelius L. Harvey,
“ Notary Public, Kent Co., Mich.
■“Filed June 24, 1884.”
Exhibit B is the certificate of death referred to above.
Exhibit 0 is a report of infectious diseases, and reads as follows:
“ Grand Bapids, Mich., 1887.
'‘Board of Health: The following cases of pestilential or infectious diseases have fallen under my care: Name, Arthur Wheeler; age, 20 months; sex, boy; residence, 250 Waterloo St.; taken sick, June 20; disease, measles.
“Dr. Phippin.”
*13These exhibits were properly admitted in evidence as tending to show that respondent held himself out to practice medicine; and we think there was evidence tending to show that they were executed by the respondent. All these facts-were submitted to the jury under proper instructions from-the court, and under the facts so submitted the jury found' the respondent guilty.
The claim of respondent’s counsel that the law under which the respondent was convicted has been repealed is abandoned on the argument, and needs no further mention. Act No-268, Laws of 1887, only amends sections 2 and 3 of the act of 1883, but does not repeal the act.
Respondent’s counsel also alleges that the object of the act is not expressed in its title, and is therefore void, under-section 20, Art. 4, of the Constitution of this State, which provides:
“ No law shall embrace more than one object, which shall be expressed in its title,” etc.
We think the object is fairly indicated in the title, and the-body of the act is not inconsistent or incongruous with the title, and that this objection is not well taken. People v. Bradley, 36 Mich. 447; Conn., etc., Ins. Co. v. Treasurer, 31 Id. 17, and cases there cited.
We find no error in the record, and the only remaining question is upon the constitutionality of the act itself under which respondent was convicted.
It is claimed by the counsel for the respondent that the act is unconstitutional for the reason that its provisions are in-conflict with and repugnant to section 1, Art. 14, of the amendments to the Constitution of the United States, which provides:
“No state shall make or enforce any law which shall abridge the privileges or immunities of citizens of the United States; nor shall any state deprive any person of life, liberty, or property without due process of law, nor deny to any per*14son within its jurisdiction the equal protection of the laws.”
It is claimed, also, that its provisions are in conflict with and repugnant to section 2, Art. 4, of the Constitution of the United States, which provides:'
“The citizens of each state shall be entitled to all the privileges and immunities of citizens in the several states.”
The attention of the Court is directed by counsel for the respondent to Welton v. Missouri, 91 U. S. 275; Henderson v. Mayor, 92 Id. 259; Ward v. Maryland, 12 Wall. 418; Ex parte Jacobs, 98 N. Y. 103.
In Henderson v. Mayor, supra, a bill was filed against the mayor and others, in which it is alleged that complainants were the owners of a steam-ship which arrived from Glasgow, Scotland, at New York, on June 24,1875, having on board a number of immigrant passengers, and among others three persons who came from foreign countries; that by the statutes of New York the master of every vessel arriving at New York shall within 24 hours report in writing the name, birthplace, last residence, and occupation of every passenger who is not a citizen of the United States. The statute then directs the mayor to require the owner or consignee of the vessel to give a bond for every passenger so reported, in a penalty of $300, with two sureties, conditioned to indemnify the commissioners of immigration, and every county, city, and town in the state, against any expense for the relief or support of the persons named in the bond for four years thereafter. Upon failure, the owner or consignee is made liable to a penalty of $500 for every such passenger, which is made a lien on, and may be enforced against, the vessel. The bill was filed to restrain the enforcement of this penalty.
Mr. Justice Miller, delivering the opinion of the Court, held this act to be in violation of section 8, Art. 1, and section 10, subd. 2, of the Constitution of the United States, for the reason that the laws in question are regulations of com*15merce, which a state has no power to make; that this power ■conferred upon Congress to regulate commerce is exclusive. An examination of these cases will show that these decisions rest upon the ground that the state statutes are void only because Congress, and not the states, was authorized by the Constitution to pass them.
The ease of Welton v. Missouri, supra, was under a statute ■of Missouri which requires the payment of a license tax from persons who deal in the sale of goods, wares, and merchandise which are not the growth, produce, or manufacture of the .state, by going from place to place in the state to sell the same in the state, and requires no such license tax from per•sons selling in a similar way goods which are the growth, produce, or manufacture of the state. The Court held this act in conflict with the power vested in Congress to regulate commerce with foreign nations and among the several states.
The case of Ward v. Maryland, supra, was under a statute of Maryland which required all traders resident within the ■ state to take out license, and pay therefor certain sums regulated by a sliding scale from $12 to $150, according as their ■stock in trade might vary from $1,000 to more than $40,000. The statute also made it a penal offense in any person, not being a permanent resident in the state, to sell, oiler for sale, ■or expose for sale, within certain limits within the state, any goods, wares, or merchandise whatever, other than agricultural products and articles manufactured in Maryland, within the said limits, without first obtaining a license so to do, for which license (to be renewed annually) a sum of $300 was to be paid. It was held that this statute imposed a discriminating tax upon non-resident traders, trading in the limits mentioned, and that it was pro tanto repugnant to the Federal Constitution, and void.
The case of Tlx parte Jacobs, supra, was brought under an -•act of New York, passed in 1884, entitled—
*16“An act to improve the public health by prohibiting the manufacture of cigars, and preparation of tobacco in any form, in tenement houses in certain cases, and regulating the-use of tenement houses in certain cases.”
Section 6 of this act provided:
“This act shall apply only to cities having over 500,000 inhabitants.”
Mr. Justice Earl, delivering the opinion of the court in this case, says:
“What does this act attempt to do? In form, it makes it a crime for a cigar-maker in New York and Brooklyn, the only cities in the state having a population exceeding 500,~ 000, to carry on a perfectly lawful trade in his own home. Whether he owns the tenement house, or has hired a room therein for the purpose of prosecuting his trade, he cannot manufacture therein his own tobacco into cigars for his own use or for sale, and he will become a criminal for doing that which is perfectly lawful outside of the two cities named,— everywhere else, so far as we are able to learn, in the whole world.’-’
The learned counsel for the respondent also cites the-Slaughter-house Gases, 16' Wall. 36. Mr. Justice Miller delivered the opinion of the Court. This case was brought under a statute of Louisiana granting a corporation created, by it the exclusive right for 25 years to have and maintain slaughter-houses within the parishes of Orleans, Jefferson, and St. Bernard, and to exact certain prescribed fees for the-use of its wharves, and for each animal landed. It was held that this act was a police regulation for the health and comfort of the people (the statute locating them where health and comfort required), and was within the power of the state legislatures, unaffected by the Constitution of the United States; and that such act is not forbidden by sections 1 and 2 of the fourteenth article of amendments to the Constitution.
Mr. Justice Field delivered a dissenting opinion in th& cases, which was concurred in by the Chief Justice and Jus*17tices Swayne and Bradley; and subsequently (111 U. S. 757) he says:
“ Among these inalienable rights, as proclaimed in that great document [the Declaration of Independence], is the’ right of men to pursue their happiness, by which is meant the right to pursue any lawful business or vocation, in anj manner not inconsistent with the equal rights of others, which may increase their property or develop their faculties, so as to give to them their highest enjoyment. The common business and callings of life, the ordinary trades and pursuits, which are innocuous in themselves, and have been followed in all communities from time immemorial, must therefore be free in this country to all alike upon the same conditions. The right to pursue them without let or hinderance, except that which is applied to all persons of the same age, sex, and condition, is a distinguishing privilege of citizens of the United States, and an essential element of that freedom which they claim as their birthright.”
■ While concurring fully in the views so expressed by Mr. Justice Field, yet there are certain restrictions and limitations upon the judicial branch of state government that must always be borne in mind in its attempt to enforce such rights. Mr. Justice Cooley, in his work on Constitutional Limitations (168), so aptly and fully lays down the rule that we quote his language here:
“The rule of law upon this subject appears to be that, except where the constitution has imposed limits upon the legislative power, it must be considered as practically absolute, whether it operate according to natural justice or not in any particular ease. The courts are not the guardians of the rights of the people of the state, except as those rights are’ secured by some constitutional provision which comes within the judicial cognizance. The protection against unwise or oppressive legislation within constitutional bounds is by an appeal to the justice and patriotism of the representatives of the people. If this fail, the people, in their sovereign capacity, can correct the evil; but' courts cannot assume their rights.
“ The judiciary can only arrest the execution of a statute when it conflicts with the constitution. It cannot run a race of opinions upon points of rights, reason, and expediency *18•with the law-making power. Any legislative act which does not encroach upon the powers apportioned to the other ■departments of the government, being prima facie valid,' must be enforced, unless restrictions upon the legislative ■authority can be pointed out in the constitution, and the case shown to come within them. If the courts are not at liberty to declare statutes void because of their apparent injustice or impolicy, neither can they do so because they appear to the .minds of the judges to violate fundamental principles of ■republican government, unless it shall be found that those principles are placed beyond legislative encroachment by the ■constitution.”
We have thus briefly reviewed the cases cited by the counsel for the respondent that the distinction might be seen between ■them and the case under consideration. Statutes very similar to this have been upheld in many of the states, where their constitutionality has been brought in question, and in many of the ■states very similar statutes have been enforced without question ; and we are unable to find a case in the courts of any of ' -our sister states, or in the federal courts, where such statutes ■have been overturned upon constitutional grounds, as abridging “the privileges or immunities of citizens of the United States,” or as “depriving any person of property without due process of law,” or as being in conflict with section 2 of article 4, providing that “the citizens of each state shall be entitled to all the privileges and immunities of citizens in the several states.”
The several states of the Union possess a general police power, by which persons and property are subjected to all ■kinds of restraints and burdens, in order to secure the general comfort, health, and prosperity of the state. Whatever •differences of opinion may exist as to the extent and boundaries of the police power, and however difficult it may be to •render a satisfactory definition of it, there seems to be no •doubt that it does extend to the protection of the lives, health, and property of the citizens, and to the preservation <of good order and public morals. They belong emphatically *19to that class of objects which demand the application of the maxim solus populi suprema lex; and they are to be attained and provided for by such appropriate means as the legislative discretion may devise. Beer Co. v. Massachusetts, 97 U. S. 32.
A great variety of cases could be enumerated where the state legislatures have required licenses to be granted before persons could engage in certain kinds of business or in certain professions. The practice of the law is a profession which the legislature of every state has deemed one which should be regulated by law, and those engaged in it are under restraint for the protection of the general public. Persons proposing to engage in that profession are required to pass an examination before some court or persons qualified to determine whether the applicant has the qualifications necessary to practice law. The design of this license is to protect the community from the consequences of a want of professional qualifications, and for the reason that none but those who have been specially educated with reference to practicing law can do so without great injury to the community, who must employ lawyers in their business, and who are necessarily incompetent to judge, and who would otherwise be imposed upon by all sorts of pretenders, solicitors for business, and ignorant of their profession. The right of the legislature is universally recognized to restrain persons in their business or professions when the public security or prosperity would be promoted by such restraints. Goldthwaite v. Montgomery, 50 Ala. 486; Cohen v. Wright, 22 Cal. 322; State v. Goldman, 44 Tex. 104; Sheldon v. Clark, 1 Johns. 513; Railroad Co. v. Bacon, 30 Ill. 347. The legislatures have frequently gone further, and imposed a tax upon persons practicing law, and these laws have been upheld. State v. Gazlay, 5 Ohio, 21; Cousins v. State, 50 Ala. 113.
There is no good reason why restraints should not be *20placed upon the practice of medicine as well as the law. The public are more directly interested in this than in the practice of the law; and persons who engage in this profession require a special education to qualify them to practice. A great majority of the public know little of the anatomy of the human system, or of the nature of the ills that human flesh is heir to; and there is no profession, no occupation or calling, where people may more easily or readily be imposed upon by charlatans. It is almost an every-day experience that people afflicted with disease will purchase and swallow all sorts of nostrums because some quack has recommended it.
TJp to the passage of the act in question, the people of this State were wholly unprotected against quackery, except such protection as the common law afforded. As early as 1806, the supreme court of New York affirmed a judgment against a physician, inflicting a fine on him of $25 for practicing medicine contrary to the provisions of an act of the legislature. Sheldon v. Clark, 1 Johns. 513. By the terms of this act any person was forbidden to practice physic or surgery without a diploma, and, if he did so, he could not collect his fees as a physician, and was subject to a fine of $25, etc. Timmerman v. Morrison, 14 Johns. 369; Thompson v. Staats, 15 Wend. 395. And the constitutionality of these statutes has never been questioned. Similar statutes in Massachusetts have been upheld since 1817. Spaulding v. Alford, 1 Pick. 33; Hewitt v. Charier, 16 Id. 356; Wright v. Lanckton, 19 Id. 288.
In Maine the legislature passed the following act (Bev.. Stat. Me. 1871, chap. 13, § 3) :
“No person except a physician or surgeon who commenced prior to February 16, 1831, or has received a medical degree at a public medical institution in the United States, or a. license from the Maine Medical Association, shall recover any compensation for medical or surgical services, unless previous to such services he had obtained a certificate of good moral *21character from the municipal officers of the town where he then resided.”
In Bibber v. Simpson, 59 Me. 181, it was decided that professional services of a medical clairvoyant were “ medical services” within the meaning of this act, and could not be recovered if the clairvoyant had not complied with the act. There was no question' or suggestion of the constitutionality of this act.
The legislature of Texas, in 1876, passed an act to regulate the practice of medicine, which provided, among other things, that no one should practice medicine without having a certificate from some authorized board of medical advisers, as provided by this act, and subjecting any one who did to be fined. In Anile v. State, 6 Tex. App. 202, the court affirmed a judgment inflicting a fine of $50 on a doctor who had violated this law. See, also, State v. Goldman, 44 Tex. 104.
On May 5,1868, the legislature of Ohio passed “ An act to protect the citizens of Ohio from empiricism, and elevate the .standing of the medical profession. ” This act provides—
“ That it shall be unlawful for any person within the limits ■of said state who has not attended two full courses of instruction, and graduated, at some school of medicine, either of the United States or some foreign country, or who cannot produce a certificate of qualification from some state or county medical society, and is not a person of good moral character, to practice medicine in any of its departments: * * * Provided, That, in all cases when any person has been continuously engaged in the practice of medicine for a period of ten years or more, he shall be considered to have ■complied with the provisions of this act; and that, where persons have been in continuous practice of medicine for five years or more, they shall be allowed two years in which to comply with such provisions.”
Section 2 of this act provides that any person violating the provisions of the act shall, upon conviction thereof, be fined not less than $50 nor more than $100, and, upon conviction ■of a second violation, in addition to above fine, be imprisoned *22in the county jail for the term of 30 days; and any person violating the provisions of the act was prohibited from collecting his fees, etc
In Wert v. Glutter, 37 Ohio St. 348, this statute came under consideration, and the court say:
“This statute was not intended to create a right in any one to practice medicine. It was simply intended to prohibit the exercise of the right (which before was universal) by unqualified persons. The right remains in all persons, except those from whom it is taken away by the statute, and it is not taken away from a person who at any time has been in the continuous practice for ten years or more.”
This act was assumed as a matter of course to be valid.
A conviction was sustained in Missouri under an indictment against the defendant for practicing medicine without a license, in violation of “An act to sustain the credit of the state.” State v. Hale, 15 Mo. 607.
In 1883, the legislature of Minnesota passed an act to regulate the practice of medicine in the state of Minnesota, which provided that every person practicing medicine in any of its departments shall possess the qualifications required by this act. The act created a state board of medical examiners, and required all persons, except such as had been practicing medicine for five years within the state, as a condition to their right to practice, to obtain from this board, after examination, its certificate of their qualification, unless the person was a graduate of a school or medical college, and had a diploma, which had been presented to this board. Chapter 125, Act of 1883.
In State v. Board, 32 Minn. 324 (20 N. W. Rep. 238), the constitutionality of this act came before the supreme court of that state, and was held valid; and in that connection the court say:
“ It cannot be doubted that the legislature has authority, in the exercise of its general police power, to make such reasonable requirements as may be calculated to bar from *23admission to this profession dishonorable men, whose principles or practices are such as to render them unfit to be intrusted with the discharge of its duties.”
The act came before that court again in the case of State v. Board, 34 Minn. 387 (26 N. W. Rep. 123), and the former case was cited and approved.
Illinois, Alabama, and Georgia have somewhat similar statutes, and the courts have held them valid, when the question of their constitutionality has arisen. Richardson v. Dorman, 28 Ala. 679.
State v. Green, 112 Ind. 462 (14 N. E. Rep. 352), holds-that the Indiana act of April 11, 1885, making residence in that state for a certain number of years one of the necessary qualifications of an applicant for a license to practice medicine, is not repugnant to section 2, Art. 4, nor to section 1, Art. 14, of the United States Constitution, as granting privileges or immunities to citizens of Indiana not given to citizens of other states.
An examination of this act will, in our opinion, not disclose any violation of the provisions of the Constitution. What are the qualifications necessary to practice in this State? Every graduate of any legally authorized medical college in this State, or in any of the United States, or in any other country, after having registered, etc., may practice in this State. It must be conceded, from cases cited, that the Legislature has power to define the qualifications of those who shall be licensed to practice those callings or professions the exercise of which may affect the public health or safety, and that this law would be entirely constitutional in that view if it stopped short with prohibiting all except medical graduates from practicing.
But it is contended that the exception in favor of those who come under subdivision 1, § 2, of the act,—
“ That every person who shall have actually practiced medicine continuously for at least five years in this State, and *24who is practicing when this act shall take effect, shall be deemed qualified,” etc.,—
Is not founded upon any natural, fair, or reasonable distinction, and makes it a discriminating law, within the prohibitions of the Federal Constitution. This question was raised in Ex parte Spinney, 10 Nev. 328; and Mr. Justice Beatty, delivering the opinion of the court in that case, says:
“The second point was more strenuously insisted upon; the petitioner contending that there cannot be any reasonable ground for a distinction between those who have practiced ten years in this state and those who have practiced ten years elsewhere. But I am not prepared to say that there may not be grounds for such a distinction. * * * The legislature may have thought the graduate is a man of science; his knowledge enables him to refer effects to their causes; it enables Mm to discriminate between the essential relations of phenomena, and their accidental coincidence; it is sufficiently comprehefisive to anticipate the operation of new causes, and the influence of changed conditions; he will therefore be able to adapt his practice to the peculiar diseases or modification of diseases of any locality.
“ The mere practitioner, on the other hand, who has not -pursued the regular course of medical education, and who has learned merely to meet a certain symptom with a certain ■drug, without knowing what pathological condition is indicated by the symptom, or what is the specific action of the drug, may do "very well in the diseases he is accustomed to, or where the same symptom means the same thing, and the accustomed remedy meets the same counteracting or co-operating conditions; but he will be dangerous among new diseases, or new modifications of disease. * * * How much truth there may be in these suggestions, or how important it may be as a principle of discrimination, was a question solely for the legislature. * * * The question was one of policy, and its decision is not subject to our review.”
This act does not prohibit any physician or surgeon from practice of medicine or surgery because he is not a citizen of this State; it makes a medical qualification the test of the *25Tight to practice. The real test of the right to practice is ■that he shall be a—
“Graduate of any legally authorized medical college, in this State, or in any one of the United States, or in any other country.”
And in this there is no discrimination. Now, the Legislature saw fit, in establishing this test, to except from its provisions a certain class of physicians and surgeons. In so •doing it in effect declared that the physician or surgeon who had actually practiced medicine continuously for at least five years in this State, and who is practicing when this act •shall take effect, was as well qualified, in its judgment to continue the practice of his profession as the Btudent ■coming fresh from the halls of college with his diploma was to commence it. The reasons which induced the Legislature to insert the exception may have been as varied as the different minds of its members. It certainly had power to insert it, and whether the power was reasonably or unreasonably exercised, or whether it was expedient to enact the law, are •questions exclusively within the province of the legislative branch of the State government, and their judgment must necessarily be decisive upon these questions. State v. Dent, 25 W. Va. 1; Ex parte Spinney, 10 Nev. 328; Wert v. Clutter, 37 Ohio St. 347.
Counsel for respondent lays some stress upon the fact that whereas the statute provides—
“That every person qualified to practice medicine and surgery under the provisions of this act shall, within three months after this act shall take effect, file with the county clerk of the county * * * a statement sworn to,” •etc.,—
For that reason all persons would be disqualified who had not within that time filed such statement. This provision, evidently, was only intended to apply to those actually engaged in the practice when the act took effect, granting *26them three months in which to file their sworn statements, and those who subsequently proposed to engage in the practice are compelled to file such sworn statement before actually engaging therein. The respondent is not charged with having practiced medicine without first having filed such sworn statement, etc., and that question does not arise in this case. That provision as to the time of filing such statement might, however, be held void, and the balance of the act upheld. Smith v. Adrian, 1 Mich. 495; Ames v. Booming Co., 11 Id. 139.
For the reasons herein expressed we are of the opinion that the respondent was properly convicted, and the judgment of the court below is therefore affirmed.
Sherwood, C. J., and Ohamplin, J., concurred with-Long, J.